DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/5/2021 is acknowledged.
Applicant’s election without traverse of:
(i-a) bendustamine HCl;
(i-b) hydroxyl propyl β-cyclodextrin;
(i-c) PEG 400; and
(i-d) a mixture of monothioglycerol and tocopherol, 
in the reply filed on 10/5/2021 is acknowledged.
Claims 9, 18, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021.
Claims 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 13, 15-16, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US 9,000,021 B2; 2015; IDS reference), in view of Popek et al. (US 8,703,964 B2; 2014; IDS reference).
Sundaram teaches bendamustine HCl containing formulations, for instance (2:20-25): 

    PNG
    media_image1.png
    202
    690
    media_image1.png
    Greyscale

This formulation contains 0.11-1.25 Applicant elected Bendamustine HCl (claim 2), 4.5-50.0 % Applicant elected PEG400 (a non-aqueous solvent; claims 1, 5-7), and 0.02-0.25% Applicant elected monthioglycerol (an antioxidant; 3:49-50; claim 13).
Regarding water, d of claim 1, Sundaram teaches diluents such as water for injection are also contemplated, as well as normal saline (primarily water), and dextrose saline (a water based solution (4:52-55); the diluents are present in administered composition (see 3:17-30).  It is noted that the above amounts do not sum to 100%, and thus, the balance is construed as water (or an aqueous based diluent); i.e., water is construed as present in an amount in excess of 2%.
Thus, components a, c, d, and e of claim 1 are taught by Sundaram.  Sundaram does not teach the cyclodextrin, b of claim 1, or Applicant elected hydroxyl propyl β-cyclodextrin, required by dependent claim 4.
Regarding claim 10, there is no small molecule alcohol in the Sundaram formulation.
Popek teaches bendamustine is used in the treatment of leukemia and certain lymphomas; however, this compound has limited chemical stability in plasma; there is a need for formulations which will exhibit increased stability (1:27-33). Compositions comprise bendustamine, and a charged cyclopolysaccharide (1:59-61). Cyclodextrins 
Thus, it would have been obvious to one of ordinary skill in the art to add, say, 10% (within the range of claim 15, b) of HPBCD to the above Sundaram formulation, giving compositions of the instant claims.  The motivation would have been to further stabilize bendamustine in the formulation.
Regarding claim 16 the above Sundaram formulation contains up to 50% PEG400, which is lower than the claim 16 range for non-aqueous solvent.  However, it is noted that higher amounts of PEG400 are also taught by Sundaram, see 7:10-16, containing 101% m/v PEG400.  Thus amounts encompassing the claim 16 range are taught by Sundaram, rendering obvious the claimed PEG400 range, by adjusting relative amounts of PEG400 and water, giving the claimed ranges, as a result of routine optimization, and as obvious within the ranges taught.
See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As pointed out in MPEP 2144.05 II, generally differences in concentration of temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 26-27, the characteristics of these claims are construed as characteristic of the obvious combination required by claim 1, which is obvious for the above stated reasons.  
See MPEP 2112: The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995)
See MPEP 2112 (V) Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to the Applicant; "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).  This burden is shifted to Applicant.
Claim 17, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US 9,000,021 B2; 2015; IDS reference), in view of Popek et al. (US 8,703,964 B2; 2014; IDS reference) as applied to claims 1-7, 10, 13, 15-16, 26-27 above, and further in view of Chandrashekhar et al. (WO 2016/005995 A2; 2016; IDS reference).
The teachings of Sundaram and Popek are set forth above, together with reasons claims 1, 15 & 16 are obvious.  Regarding claim 17, Sundaram teaches propylene glycol, which is excluded by this claim.
Regarding claim 39, while monothioglycerol is taught within the claim 19 range, the references do not teach the elected combination of monothioglycerol and tocopherol (as antioxidants).
Regarding propylene glycol, Chandrashekhar describes problems with known formulations of bendamustine in propylene glycol, namely that bendamustine in propylene glycol degrades to form impurity as propylene glycol esters of Bendamustine, depicting two impurities known to form; these esters are present at a level greater than 1% which may not be advisable for the patient (pp. 3-4, bridging paragraph).  This would have provided motivation to remove propylene glycol from the obvious formulations, when adding the HPBCD to the Sundaram formulations, satisfying the negative recitation of claim 16.  The motivation would have been to remove a known reactant with bendamustine.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611